DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “a distinct power component being fastened to each of said two angled metal portions” is unclear; whereas it cannot be ascertained if the distinct power components are intended to refer back to the already asserted ‘power components’ in line 1 or otherwise intended to denote new components; “the metal portions of the supports” in line 2 is unclear; whereas it cannot be ascertained if each supports has a metal portion or if each support has more than one metal portion.  NOTE: ‘atleast one metal portion’ has a BRI of ‘one metal portion’, and thus the claim only has to be interpreted as: each support has one metal portion.  Further, “at least one support comprising two angled metal portions” in line(s) 6-7 is unclear; whereas it cannot be ascertained if one support comprises two angle metal portions or otherwise if more than Regarding Claim 3; “can be adjusted” is unclear; whereas the claim omits any structures which will allow for physically adjusting an angle, and thus it is unclear how adjusting is accomplished and further unclear which angle is being adjusted since the number of supports involved in the angle is unclear, as above-mentioned.  Regarding Claim 4; “two metal portions of two distinct supports” is unclear; whereas the terms are asserted relative to any of the previously asserted metal portions and distinct supports already asserted in base claim 1.  Regarding Claim 4; “insulating layer” is unclear; whereas the assertion does not denote if the material is electrically insulating or thermally insulating etc.  Regarding Claim 6; “at least one of the insulating layers” is unclear; whereas the base claim(s) on assert ‘an insulating layer’.  Regarding Claim 12; “a support” is unclear; whereas a number of support(s) are already asserted and rejected by 112 rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Lee 2013/0069108).
Regarding Claim 1; Lee discloses an electrical power module (100-Fig.’s 1-2) comprising power components and supports (power components-130,140 and supports 150a, 150b—para. 0037 and/or 115 which may be metal—para. 0040), (whereas 150a-150b are copper--as set forth by para. 0065 and/or substrate 115 which may be metal—para. 0040), the metal portions of the supports forming a substrate of the electrical power module each power component being fastened to two metal portions of two distinct supports by being positioned between said two metal portions (whereas 130 and 140 are fastened between 115 and 150b which forms a substrate 115 electrically connecting the component 130 via 125a, 125b and electrically connecting the component 140 via 120a, 120b, 120c—Fig.’s 1-2), the electrical power module being arranged in such a manner that electrical power currents going to or coming from the power components flow in the metal portions of the supports (electrical current--as constituted by the gate, emitter, and collector connections to terminal(s) of the power components—as set forth by para.’s 0059, 0061-0063, 0066-0067), at least one support comprising two angled metal portions that are angled relative to each other at an angle that is greater than 0°, the two angled metal portions being mutually orthogonal, a distinct power component being fastened to each of said two angled metal portions (whereas 140 is fastened between 150a and 150b in which each has orthogonal surfaces and 150a has atleast one surface orthogonal to atleast one surface 150b--as depicted by Fig. 2). 

Regarding Claim 13; Lee discloses the electrical power module according to claim 1, including at least three supports (as already set forth).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 7, 11, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee 2013/0069108).
Regarding Claim 3; Lee discloses the electrical power module according to claim 1, the electrical power module is integrated in a housing (housing—as constituted by the home appliance, wherein an inverter module using a power semiconductor is used), except, explicitly wherein the two angled metal portions are arranged in such a manner that the angle between them can be adjusted.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adjustment angles between supports so as overcome manufacturing tolerances and/or fit an off-the shelf module into varying spaces of different types of home appliances, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 7; Lee discloses the electrical power module according to claim 1, wherein one face of each power component is fastened to a metal portion of a support by soldering (bonding by soldering).  Except, Lee does not explicitly disclosing fastening by sintering.  However, ‘**sintering**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  

Regarding Claim 11; Lee discloses the electrical power module according to claim 1, except, explicitly wherein the supports are fabricated by using an additive fabrication technique.   However, ‘**additive fabrication technique **’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 14; Lee discloses the electrical power module according to claim 1, except, explicitly wherein a support is of a thickness Es such that: 
    PNG
    media_image1.png
    9
    65
    media_image1.png
    Greyscale
 where the chips of the power components mounted on said support present a mean thickness of Ep.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify thickness as asserted at the chip mounting areas of the support so as to allow for a desired rate of conductive cooling, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
7.	Claims 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee 2013/0069108) in view of (Hosseini 2013/0113114).
Regarding Claim 4; Lee discloses the electrical power module according to claim 1, the power components include controllable components (the power components constitute being configured as controllable).  Except, explicitly wherein the power components include controllable components, the electrical power module including tracks for conveying electrical control currents for the controllable components, each track being positioned between two metal portions of two distinct supports, each track being insulated from a metal portion of a support by an insulating layer.  However, Hosseini discloses power components include controllable components, the electrical power module including tracks for conveying electrical control currents for the controllable components, each track being positioned between two metal portions of two distinct supports, each track being insulated from a metal portion of a support by an insulating layer (via insulated contact pads in which atleast pad 15 is a control pad--as set forth by para. 0026; and control of current and/or voltages—as further set forth by para.’s 0002, 0014, and 0023), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the support with insulation of conductive tracks for control components since it was known in the art that temperature and/or voltage spikes may be reduced.

Regarding Claim 5; Lee discloses the electrical power module according to claim 4, wherein at least one of the tracks comprises a conductive material including silver and an oxide, the conductive material being dispersed in a binder (as set forth by para.’s 0041-0045—whereas the support 115 comprises silver and an oxide and an anodized layer immersed in an electrolytic solution binder.  Except, explicitly using silk-screen printing.  However, **silk-screen printing** constitutes a method of manufacture and is See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.
Regarding Claim 6; Lee discloses the electrical power module according to claim 4, in a binder suitable for silk-screen printing (as already set forth), except, explicitly wherein at least one of the insulating layers comprises an inorganic insulating material of the glass frit type, the inorganic insulating material being dispersed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulating layer as an inorganic thermoplastic containing glass-like layers so as to achieve functional attributes such as environmental barrier protection or enhanced adhesion characteristics, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
8.	Claims 8-9, 12, and 15-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8; the electrical power module according to claim 1, wherein the supports are partially covered in ferromagnetic ceramic forming lowpass filters.  
Regarding Claim 9; the electrical power module according to claim 1, wherein the supports define a channel inside the electrical power module, the electrical power module being arranged in such a manner that a fluid flows in the channel in order to cool the electrical power module.  
Regarding Claim 12; the electrical power module according to claim 1, wherein cooling channels are defined inside the supports.  
Regarding Claim 15; the electrical power module according to claim 1, the power components include two transistors and two diodes forming a single bridge arm, the electrical power module including a first support in which there flows an power supply electric current at a positive DC power supply voltage, a second support in which there flows an AC output current, and a third support-in which there flows an power supply electric current at a negative DC power supply voltage.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835